The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
				Status of Claims
Claims 1-11 are under examination in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/14/21 (3) have been received and acknowledged.


Closest prior art Tavares et al (WO 2012/061156).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1 - 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-3 of U.S. Patent Application No. 8,598,197. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      the claims of the instant application are drawn to employing compound of formula I 
    PNG
    media_image1.png
    190
    368
    media_image1.png
    Greyscale
in the method for reducing the effect of ionizing radiation exposure on hematopoietic stem cells and/or progenitor cells (HSPCs) in a subject undergoing at least three ionizing radiation treatments within a week for a cyclin dependent kinase 4/6 replication independent cancer.. and the claims of the copending application is drawn to a  compound of similar structure 
    PNG
    media_image2.png
    140
    276
    media_image2.png
    Greyscale
. It would have been obvious to use the compound of the patent in the method claim of the instant application because the patent makes it obvious to do so (see rejection under 103 above). 
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1 - 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-24of U.S. Patent Application No. 8,598,186. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      the claims of the instant application are drawn to employing compound of formula I 
    PNG
    media_image3.png
    237
    443
    media_image3.png
    Greyscale
in the method for reducing the effect of ionizing radiation exposure on hematopoietic stem cells and/or progenitor cells (HSPCs) in a subject undergoing at least three ionizing radiation treatments within a week for a cyclin dependent kinase 4/6 replication independent cancer.. and the claims of the copending application is drawn to a  compound of similar structure 
    PNG
    media_image2.png
    140
    276
    media_image2.png
    Greyscale
 (see claim 5 of the patent for instant).  It would have been obvious to use the compound of the patent in the method claim of the instant application because the patent makes it obvious to do so (see rejection under 103 above).
 
Claims 1 - 11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-47 and (1-37)of U.S. Patent Application No. 8,829,012, (8822683) . Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      the claims of the instant application are drawn to employing compound of formula I 
    PNG
    media_image3.png
    237
    443
    media_image3.png
    Greyscale
in the method for reducing the effect of ionizing radiation exposure on hematopoietic stem cells and/or progenitor cells (HSPCs) in a subject undergoing at least three ionizing radiation treatments within a week for a cyclin dependent kinase 4/6 replication independent cancer.. and the claims of the copending application is drawn to a  compound of similar structure 
    PNG
    media_image2.png
    140
    276
    media_image2.png
    Greyscale
 (see claim 5 of the patent for instant).  It would have been obvious to use the compound of the patent in the method claim of the instant application because the properties of the compound cannot be stripped away.  Additionally, the patent makes it obvious to do so (see rejection under 103 above).

Claims 1 - 11 are rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable over claim 1-47 and (1-37)of U.S. Patent Application No. 8,829,012, (8822683), (9931345, see claim 16), (9717735, see claim 2), (10189851, see claim 1, wherein the compound overlaps as taught in the specification, see compound 48), 10189850 (see claim 1); 11,040042 (see claims 1-2), 10434104(see compound 89), 10,925878 (claim 1-85), 10660896 (see compound 89) . Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: 
 the claims of the instant application are drawn to employing the compound taught in the patents in  
    PNG
    media_image3.png
    237
    443
    media_image3.png
    Greyscale
in the method for reducing the effect of ionizing radiation exposure on hematopoietic stem cells and/or progenitor cells (HSPCs) in a subject undergoing at least three ionizing radiation treatments within a week for a cyclin dependent kinase 4/6 replication independent cancer.. and the claims of the patents are drawn to a compound of similar structure. Since the teaching in the specification of theses compounds in the patents overlap, it would have been obvious to one of ordinary skill in the art to employ these compounds in the method of treating as recited in the instant claim and when the specification is used as a dictionary.

In summary, it is noted that applicant has numerous issued patents i.e., 8691830, 8829012, 8822683, 9102682, 9499564, 9481691, 9957276, copending applications: 17181638, 17222873,  and pending applications encompassing the same or similar subject matter of the instant application. Applicant should review all subject matter considered the same or similar, and submit the appropriate Terminal Disclaimer(s) for each and every one considered to be the same or similar subject matter.


No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1628
9/21/22